  8:12-cr-00300-JFB-TDT Doc # 186 Filed: 10/27/20 Page 1 of 3 - Page ID # 2501




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                      Plaintiff,                                  8:12CR300


       vs.
                                                                    ORDER
THOMAS SCHROPP,


                      Defendant.




       This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 185. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018).         In Section 603 of the First Step Act,

Congress amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing

court for compassionate        release “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Under the law, it matters not that

the COVID-19 pandemic creates a great health risk to many prisoners. Administrative

exhaustion under the Act is a jurisdictional prerequisite to this Court making a decision as




                                             1
    8:12-cr-00300-JFB-TDT Doc # 186 Filed: 10/27/20 Page 2 of 3 - Page ID # 2502




to compassionate relief.1 The defendant has informed the Court that he has complied

with the exhaustion requirements.            Filing No. 185, at 1-2. The Court will appoint the

Federal Public Defender’s Office to oversee this case. Likewise, the Court will order the

United States Probation office to review a home detention placement as outlined in the

defendant’s motion and file an investigative report and will order the government to file its

response.


        THEREFORE, IT IS ORDERED THAT:

        1. The Public Defender’s office, Dave Stickman, is appointed to represent the

            defendant and is ordered to file a brief and a proposed release plan within 30

            days of the date of this Order;

        2. The United States Attorney’s office, Joseph Kelly, is ordered to review the

            defendant’s motion. The government shall have 30 days from the date of this

            Order to file a responsive brief; and


1
  See e.g., United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D. Okla. Apr. 23, 2020)
(the Court stated it had no authority to waive the exhaustion requirement as it is a statutory requirement);
See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to excuse the failure to
exhaust administrative remedies” where exhaustion is a “statutory requirement.”); United States v. Bell, No.
16-20008-02-DDC, 2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over
def endant's motion for compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic due
to f ailure to exhaust administrative remedies; United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL
1905071 at *2-3 (D. Colo. Apr. 17, 2020) (the judiciary lacks “power to craf t an exception” to §
3582(c)(1)(A)'s exhaustion requirement and because defendant’s motion f ailed to indicate warden had
responded to administrative request or that 30 days had lapsed from the warden's receipt of such request,
motion had to be dismissed for lack of jurisdiction); United States v. Perry, No. 18-cr-00480-PAB, 2020 WL
1676773 at *1 (D. Colo. Apr. 3, 2020) (f inding court lacked jurisdiction over the def endant's request for
compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic where he did not satisfy
exhaustion requirement);“While courts do have some flexibility to disregard exhaustion requirements when
they are judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section 3582(c),
must be strictly enforced.” United States v. Roberts, 2020 WL 1700032 *1-2 (S.D.N.Y. April 8, 2020); United
States v. Cox, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); the Third Circuit Court of Appeals has
held that § 3582(c)(1)(A)'s exhaustion requirement is “a glaring roadblock f oreclosing compassionate
release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); U.S.A. v.
Gillis, 14-CR-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020).


                                                     2
8:12-cr-00300-JFB-TDT Doc # 186 Filed: 10/27/20 Page 3 of 3 - Page ID # 2503




    3. The United States Probation Office, Doug Steensma, is ordered to review the

       defendant’s motion and gather BOP records and submit an investigative report.

       within 30 days of the date of this Order.




          Dated this 27th day of October, 2020.


                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         3
